IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-50261
                         Conference Calendar



PETE BENAVIDES,

                                          Plaintiff-Appellant,

versus

THOMAS E. BARBER; BURLESON COUNTY TEXAS;
FRANK L. KRISTOF; DON L. GRACE; W.J. STRACENER, JR.;
JOHN B. LANDOLT, JR.; BOB DOONAN, County Judge,

                                          Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. A-00-CV-832-JN
                          --------------------
                             August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Pete Benavides, Texas state prisoner # 281936, appeals from

the district court’s dismissal as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) of his civil rights complaint.    42 U.S.C.

§ 1983.   He argues that the district court abused its discretion

in dismissing as frivolous his denial-of-access-to-courts claim

and in denying his motion to supplement and/or to amend his

complaint.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50261
                                 -2-

     We have reviewed the record and the brief and discern no

abuse of discretion in the district court’s dismissal of

Benavides’s claims.    See Harper v. Showers, 174 F.3d 716, 718

(5th Cir. 1999); Degrate v. Godwin, 84 F.3d 768, 769 (5th Cir.

1996).   Nor did the district court abuse its discretion in

denying Benavides’s motion for leave to supplement and/or to

amend his complaint.    See Ashe v. Corley, 992 F.2d 540, 542 (5th

Cir. 1993).

     AFFIRMED.